DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
This application is in condition for allowance except for the following formal matters: 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada et al. (US 2018/0343426) discloses a projection apparatus, comprises a projection unit configured to project an image onto a screen including a target image, a switching unit configured to switch to one of a first image for indicating a position deviation between a projection area in which the projection unit projects an image and the target image, and a second image for increasing contrast of the target image, and a control unit configured to control the projection unit so as to project an image in the projection area based on an image to which the switching unit has switched, wherein the first image is an image that has a predetermined relationship with colors of the target image.

Miyamoto (US 2018/0146118) discloses an image forming system that simply and securely protects printed matter that is not so important, but that the user does not wish others to view. An external apparatus receives a simple-security setting for image data for which there is a printing instruction, includes the simple-security setting in the printing instruction, and transmits the printing instruction to an image forming apparatus. The image forming apparatus, when a simple-security setting is included, adds a mark image to the image data for which there is a printing instruction, and prints the image data. A projector, by an imaging unit, captures an image of the discharge tray, and when a mark image is detected, generates a projection image on which a security image is arranged, and projects the projection image toward the discharge tray. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675